Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-190038 November 25, 2013 Barclays Bank PLC Trigger Autocallable Optimization Securities Linked to the S&P 500 ® Index due on or about November 30, 2015 Investment Description Trigger Autocallable Optimization Securities (the Securities) are unconditional, unsecured and unsubordinated debt securities issued by Barclays Bank PLC (the Issuer) linked to the performance of the S&P 500 ® Index (the Underlying Index). If the closing level of the Underlying Index on any Observation Date (which will occur first on or about February 26, 2014, and quarterly thereafter as described on page FWP-4 of this free writing prospectus) is equal to or greater than the closing level of the Underlying Index on the Trade Date (the Initial Level), Barclays Bank PLC will automatically call the Securities and pay you a Call Price equal to the principal amount per Security plus a Call Return. The Call Return increases the longer the Securities are outstanding. If by maturity the Securities have not been called, the Issuer will either repay you the full principal amount or, if the closing level of the Underlying Index is less than the Trigger Level on the Final Valuation Date, the Issuer will repay less than the principal amount, if anything, resulting in a loss that is proportionate to the decline in the Underlying Index from the Trade Date to the Final Valuation Date, up to a 100% loss of your principal amount invested. You will receive a positive return on your Securities only if the closing level of the Underlying Index is equal to or greater than the Initial Level on any Observation Date, including the Final Valuation Date. Investing in the Securities involves significant risks. You may lose some or all of your principal. The contingent repayment of principal applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Call Return  Barclays Bank PLC will automatically call the Securities for a Call Price equal to the principal amount plus the applicable Call Return based on the Call Return Rate if the closing level of the Underlying Index on any Observation Date is equal to or greater than the Initial Level. If the Securities are not called, investors will have the potential for downside market exposure to the Underlying Index at maturity. q Contingent Repayment of Principal Amount at Maturity
